DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 112
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the functional elements characterized on pages 11-12 of the applicant specifications disclosed to allow hard coding elements to be ‘read’, and thus shall be asserted so as to present a structural configuration that may accomplish the claimed limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24, 33-35, 40-42 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Kostet 2008/0013909).
Regarding Claim 24; Kostet discloses an electrical connection point configured to electrically link an electrical load in a dwelling (building--abstract) to an electrical network (units for allowing electronic devices in the building to communicate with and optical fiber network an optical fiber network--abstract), comprising: a wall block (whereas mount 903a and/or 904a denotes a wall block--as depicted by Fig.’s 11-12) comprising a first portion to which first connection elements are fixed and a second portion to which hard coding elements are fixed (whereas a first portion of 1105a comprises 1st connection elements-as constituted by 1102a and/or 901-902 connected thereto; and where an interior to 904a defines a second portion 1107a, 1108 and/or holes that contain female connectors 1103a and 1104a which constitutes hard coding elements that align and mate 1403a-1404a--Fig.’s 11, 14 and 16—as set forth by para. 0084), the wall block configured to be fixedly mounted in a wall of the dwelling such that the first connection elements are electrically linked to corresponding parts of the network (as already set forth, and further depicted via wall-104—as depicted by Fig.’s 9, 14; whereas the 1st connection elements connect to the network for electrical power and signals—as set forth by para.’s 0072-0075, 0080 and 0082); and a functional block (905a—as depicted by Fig.’s 14-17) configured to provide a particular electrical function (via functions corresponding to connector types as constituted by para.’s 0086-0088 including converting electrical and optical signals) and comprising a third portion having second connection elements (2nd connection elements—1605/1606 and/or 1402b connected to a third portion of 905a—as depicted by Fig.’s—14-15) and a fourth portion into the second portion, the functional block being configured to be fixed removably in the wall block (4th portion—1403a and 1404a connected to 1103a-1104a via holes of the second portion of 905a—as depicted by Fig.’s—14-15), thereby being interchangeable (as depicted by Fig.’s 11 and 14—whereas 905a is removable from the wall block; and the functional block may have different connectors that may be reversed or modified to electrically mate to and para. 0084 and/or where various or different modules can interchangeably plug into 903a without reconfiguration—as set forth by para. 0091), the fixing leading to electrical connection of the second connection elements to the corresponding parts of the network via the first connection elements (whereas the 2nd connection elements defined by 1605/1606, 1601a/1601b and/or 1402b—Fig.’s 14-17—para.’s 0088 and 0090 which are electrically connected to the network atleast indirectly via the fourth portion 1403a/1404a which is electrically coupled to the 901-902—as depicted by Fig.’s—14-15), to allow the electrical function to be activated (whereas upon connection the fiber/wires 103/1101 are used for electrical power to convert optical signals to electrical signals and vice-versa—as set forth by para. 0082), and insertion of the fourth portion into the second portion (as already set forth).

Regarding Claim 33; Kostet discloses the connection point as claimed in claim 24, wherein the wall block and the functional block are configured to establish a peer-to-

Regarding Claim 34; Kostet discloses the connection point as claimed in claim 24, wherein the wall block and the functional block are each configured to enabling peer-to-peer connection of the connection point (peer to peer connection as constituted by the connection point in the dwelling via networking-para.’s 0002-0003 and/or via i.e. Ethernet connector—para. 0086) with a centralized control monitoring device (as set forth by para.’s 0061 or 0068)

Regarding Claim 35; Kostet discloses the connection point as claimed in claim 24, wherein the hard coding elements provided on the wall block are configured to be read (as set forth by para.0084—whereas the hard coding elements1103a and 1104a are female style connectors that align and mate with 1403a-1404a).  

Regarding Claim 40; Kostet discloses the electrical installation comprising: an electrical distribution switchboard, comprising: the electrical connection point as claimed in claim 24; and means for remote monitoring and/or control of functions associated with the functional block, by an electrician or an occupant, by the electrical switchboard, of a dedicated box in the dwelling, or directly (as set forth by para.’s 0052).  

Regarding Claim 41; Kostet discloses the installation as claimed in claim 40, further comprising means for configuration, by the electrician, of the functions of the electrical distribution of the switchboard that are defined based on new applications downloaded from a computerized shop (as set forth by para.’s 0002, 0052 and 0073).  

Regarding Claim 42; Kostet discloses the installation as claimed in claim 41, wherein the downloaded functions are one or more of functions included in the group of monitoring (monitoring--as set forth by 0052, heating, lighting—para. 0064) 
 
Regarding Claim 45; Kostet discloses the electrical installation as claimed in claim 40, further comprising means for programming scenarios that are adapted to habits and to requirements of the occupants (as constituted by triple play services—para. 0052).
  
Regarding Claim 47; Kostet discloses the connection point as claimed in claim 24, wherein the hard coding elements provided on the wall block are associated with a feeder line of the electrical network (as set forth by optical fiber 103—para. 0082; whereas the optical fiber connects to a service provider SAG gateway connects different units, each having receivers and transmitters—para.’s 0054, 0059 for various services, signals and control).  

Regarding Claim 48; Kostet discloses the connection point as claimed in claim 24, wherein the hard coding elements provided on the wall block are mechanical hard coding elements (as already set forth by the female connectors that align and mate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-44, and 49, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kostet 2008/0013909).
Regarding Claim(s) 43-44; Kostet discloses the electrical installation as claimed in claim 41, suggests further comprising means for remotely consulting information in relation to the functions for remote diagnosis, and means for communicating information for remote troubleshooting and access to archive (via services originating from outside or within the building, internet services para. 0052, and/or bidirectional signal paths—para. 0055), except explicitly disclosing consulting and troubleshooting. However, triple play services constitutes a consulting, archive access and diagnostic provision so as to enhance reliability, and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 49; Kostet discloses the connection point as claimed in claim 24, except, explicitly wherein the fourth portion has an aperture corresponding to the hard coding elements.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the male connector in any manner In re Einstein, 8 USPQ 167.



Response to Arguments
Applicant’s arguments with respect to claim(s) 24-49 have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835